EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Ellis on February 23, 2021.

The application has been amended as follows: 
Claims 17, 20, 34, and 35 are amended as seen below.
Claim 29 is canceled.
The amendments are made to the set of claims filed on February 12, 2021.


--  17.	The protective headgear of claim 34, further including an inner cap to be worn beneath the rigid outer protective shell, the inner cap being formed of a breathable material, wherein the inner cap is a stretchable skull cap formed of mesh material.  

20.	A protective headgear for a baseball or softball player, the protective headgear comprising:
a rigid outer protective shell that is generally U-shaped and defined by a brim, a first side wing that extends rearwardly and terminates in a first rear edge and includes a 
wherein the brim, the first side wing and second side wing are formed as a single unitary structure,
wherein the rigid outer protective shell has a variable wall thickness and is open along a top portion and a rear portion of the outer protective shell between the first and second side wings, the rigid outer protective shell including a curved front portion that is formed above the brim and defines at least in part a top edge of the rigid outer protective shell,
wherein a front edge of the brim defines a front end of the outer protective shell, the top edge of the outer protective shell lying in at least two different planes with the top edge of the curved front portion lying in a first plane above a second plane that contains at least a first portion of the first top edge of the first side wing and at least a second portion of the second top edge of the second side wing,
wherein the second plane intersects the first plane and passes through the curved front portion at a location above the brim, 
wherein each of the first top edge of the first side wing
of the first side wing for covering an ear of the player, the first top edge extending above the ear portion and further extending forward of the ear portion towards the brim and rearward of the ear portion towards the first rear edge
an impact absorption material disposed along an inner surface of the rigid outer protective shell including along the curved front portion; and
{00383/003980-US2/02616753.1 }4a mechanism for adjusting a size of the rigid outer protective shell;
wherein the impact absorption material comprises:
a copolymer honeycomb matrix impact absorption layer that is formed of two different polymers including a co-extruded polycarbonate material, wherein the copolymer honeycomb matrix impact absorption layer is coupled along a first surface to the inner surface of the outer protective shell, and
, and has a first surface in direct contact with, a second surface of the copolymer honeycomb matrix impact absorption layer.  

34.	A protective headgear for a baseball or softball player, the protective headgear comprising:
a rigid outer protective shell; and
an impact absorption structure disposed along an inner surface of the rigid outer protective shell, wherein the impact absorption structure comprises:
and
, and in direct contact with, a second surface of the copolymer honeycomb matrix impact absorption layer;
wherein the non-Newtonian foam layer comprises two or more discrete foam layers that are formed of the same foam material, each foam layer of the two or more discrete foam layers having a different density than the one or more other foam layers;
wherein the rigid outer protective shell has a front portion, a first side portion, a second side portion, a top opening, and a rear opening, the front portion including wherein the rear opening [[that]] is defined between a first free end of [[a]] the first side portion and a second free end of [[a]] the second side portion, the rigid outer protective shell being an integral structure formed of a single composite material and [[has]] having a variable wall thickness, [[with]] such that the front portion, a lower region of the first side portion, and a lower region of the second side portion [[having]] have increased thickness relative to a thickness of an upper region of the first side portion and a thickness of an upper region of the second side portion, the upper region of the first side portion including a top edge of the first side portion and the upper region of the second side portion including a top edge of the second side portion,
wherein both the upper region and the lower region of the first side portion extend to the first free end and both the upper region and the lower region of the second side portion extend to the second free end; and
, and the top edge of the second side portion, the top edge of the first side portion and the top edge of the second side portion both being smooth linear edges.  

35.	The protective headgear of claim 34, wherein a transition between the front portion and [[the]] each of the upper regions of the first and second side portions is defined by a sloped surface, [[and]] a transition between the lower region of the first side portion and the upper region of the first side portion is defined by a sloped surface, and a transition between the lower region of the second side portion and the upper region of the second side portion is defined by a sloped surface. {00383/003980-US2/02616753.1 }6  --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a protective headgear having, in combination with other limitations: a rigid outer protective shell, an impact absorption material coupled to an inner surface of the rigid outer protective shell and comprising a copolymer honeycomb matrix layer and a non-Newtonian foam layer, the rigid outer protective shell having a variable wall thickness and including a brim, a front portion, a first side wing, a second side wing, a top opening, and a rear opening; the rigid outer protective shell being shaped and structured such that: a) a front edge of the brim defines a front end of the outer protective shell, the top edge of the outer protective shell lying in at least two different planes with the top edge of the curved front portion lying in a first plane above a second plane that contains at least a first b) the front portion, a lower region of the first side wing, and a lower region of the second side wing have increased thickness relative to a thickness of an upper region of the first side wing and a thickness of an upper region of the second side wing, wherein a topmost edge of the rigid outer protective shell is defined by a top edge of the front portion, the top edge of the first side wing, and the top edge of the second side wing, the top edge of the first side wing and the top edge of the second side wing both being smooth linear edges.
The closest prior art of record is Bothwell et al. (herein Bothwell)(US Patent No. 3,447,163) in view of Hoying et al. (herein Hoying)(US PG Pub 2011/0047680), further in view of Sajic (US PG Pub 2008/0120764), further in view of Bachner, Jr. (herein Bachner)(US Patent No. 5,918,309), as discussed at least in the Final Rejection mailed on November 17, 2020. Bothwell, Hoying, Sajic, and Bachner together teach all of the claim limitations except for the particular shaping of the rigid outer protective shell portions as described above.
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protective headgear of Bothwell, Hoying, Sajic, and Bachner to have the claimed shape and structure, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
REJOINDER
Claims 1, 3-8, 12-18, 20, 24, 34-36, and 38 are allowable. The restriction requirement between Species 1 and Species 2, and between Subspecies A and Subspecies B, as set forth in the Office action mailed on May 10, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species 1 and Species 2 is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3-8, 12-18, 20, 24, 34-36, and 38 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Examiner, Art Unit 3732